BY THE COMMISSION.
On August 10, 1955 the commission, by its duly designated examiner, Alfred E. Sapp, held a public hearing on this application at 2605 W. Flagler St., Miami.
The telephone, which was billed to Frank Donovan and located in the kitchen of the restaurant, was discontinued at the time of a raid made on February 5, 1955 by deputy sheriffs during which Donovan was arrested for bookmaking. At the request of one of the deputy sheriffs the service was discontinued and the wiring removed by the telephone company on. April 12, 1955.
Donovan did not appear at the hearing; but his wife, Cecilia Donovan, appeared and testified that she was the one who was making the application. It appears that they ran the business more or less jointly. The lease was in her name, as was the license for the bar — but the license for the restaurant was in his name. She operated the bar and he operated the restaurant.
Donovan was convicted in the court of crimes on the bookmaking charge on a plea of guilty; and he and Mrs. Donovan are now separated because of his heavy drinking, which may result in a divorce suit.
Mrs. Donovan has procured from Donovan a bill of sale covering all his right, title and interest in and to the restaurant and restaurant license. She needs telephone service to conduct the bar and restaurant, which she says is her only source of livelihood for herself and daughter. She apparently had nothing to do with her husband’s bookmaking — and assures the commission that if service is reinstalled she will see to it that it is not used for unlawful purposes, and will not permit Donovan to have access to it.
The application for reinstallation of telephone service is granted, and Southern Bell Tel. & Tel. Co. is authorized to reinstall such service upon application being made therefor, in conformity with its usual and customary business practices relating to the installation of telephone service.